                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          WESTERN DIVISION


JAMES DOUGLAS McKNIGHT, #38913                            PETITIONER

VERSUS                       CIVIL ACTION NO. 5:17-cv-118(DCB)(JCG)

WARDEN BRIAN LADNER                                       RESPONDENT


                     MEMORANDUM OPINION AND ORDER

     This cause is before the Court on the Petitioner James Douglas

McKnight (McKnight”)’s Motion for Extension of Time to File Notice

of Appeal (docket entry 34), Motion to Proceed in Forma Pauperis

(docket entry 38), and Motion for Certificate of Appealability

(docket entry 39).

     Having carefully considered the Petitioner’s motions and the

Respondent’s Response in Opposition to the Petitioner’s Motion for

Time to File Notice of Appeal (docket entry 40), the Court finds as

follows:

     Petitioner McKnight filed his federal habeas petition in this

cause on September 5, 2017 (docket entry 1).        Pursuant to this

Court’s Order to Answer filed October 11, 2017 (docket entry 6), as

well as two extensions requested and granted to the Respondent,

counsel for the Respondent timely filed an Answer to the petition

on March 9, 2018, addressing the forty-one (41) claims raised

therein (docket entry 10).       Magistrate Judge John C. Gargiulo

issued his Report and Recommendation on February 11, 2019 (docket

entry 24).
      On April 2, 2019, this Court entered an Order Adopting Report

and   Recommendation    and     a   separate    Final   Judgment    dismissing

McKnight’s federal habeas petition with prejudice (docket entries

31 and 32).      McKnight has now filed a motion for time to file a

notice of appeal (docket entry 34)1, and this Court deferred ruling

on the motion and ordered Respondent to file a response by June 14,

2019 (docket entry 36).

      As    noted   above,   this    Court    entered   its   Final   Judgment

dismissing McKnight’s petition on April 2, 2019 (docket entries 31

and 32).      The Federal Rules of Appellate Procedure provide that a

notice of appeal must be filed within “30 days after entry of the

judgment.”      Fed.R.App.P. 4(a)(1).        McKnight did not file a notice

of appeal within the time frame allotted by Rule 4.                However, on

May 8, 2019, McKnight filed a motion requesting an extension of

time to file a notice of appeal because his “access to the prison

law library is limited to once per week,” and he contends that the

extension is necessary to “thoroughly research applicable case law

....”      (docket entry 34).

      With respect to a motion for extension of time, Federal Rule

of Appellate Procedure 4(a)(5)(A) provides as follows:

      (A) The district court may extend the time to file a
      notice of appeal if:


      1
      On June 12, 2019, McKnight filed a Notice of Appeal, a
Motion to Proceed In Forma Pauperis, and a Motion for Certificate
of Appealability with this Court. See docket entries 37, 38 and
39.

                                       2
          (i) a party so moves no later than 30 days after
          the time prescribed by this Rule(4)(a) expires; and

          (ii) regardless of whether its motion is filed
          before or during the 30 days after the time
          prescribed by this Rule 4(a) expires, that party
          shows excusable neglect or good cause.

Fed.R.App.P. 4(a)(5)(A).

     In this case, McKnight’s notice of appeal was due in this

Court on or before May 2, 2019 (thirty days after entry of this

Court’s Order and Final Judgment dismissing McKnight’s claims).

McKnight has satisfied subsection (i) because he filed his motion

for an extension of time within thirty (30) days of the expiration

of the deadline.   Thus, the issue before this Court is whether

McKnight has shown either excusable neglect or good cause, which

would permit this Court to extend the time for filing an appeal

under this Rule.    The Respondent urges the Court to find that

McKnight has failed to do so.

     The Advisory Committee Notes for the 2002 Amendments to Rule

4 explain that “excusable neglect” and “good cause” are distinctly

different standards:

     The excusable neglect standard applies in situations in
     which there is fault; in such situations, the need for an
     extension is usually occasioned by something within the
     control of the movant. The good cause standard applies
     in situations in which there is no fault – excusable or
     otherwise. In such situations, the need for an extension
     is usually occasioned by something that is not within the
     control of the movant.

Advisory Committee Notes to Fed.R.App.P. 4, Subdivision (a) (5) (A)

(ii), 2002 Amendments.

                                 3
     The United States Supreme Court has interpreted the term

“excusable neglect” to allow courts “where appropriate, to accept

late filings caused by inadvertence, mistake, or carelessness, as

well as by intervening circumstances beyond the party’s control.”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

380, 388 (1993).2      When evaluating excusable neglect under Rule

4(a)(5), the Fifth Circuit relies on the following standard set

forth by the United States Supreme Court:

     The determination is at bottom an equitable one, taking
     into   account  all   of   the   relevant   circumstances
     surrounding the party’s omission. These include ... the
     danger of prejudice ..., the length of the delay and its
     potential impact on judicial proceedings, the reason for
     the delay, including whether it was within the reasonable
     control of the movant, and whether the movant acted in
     good faith.

Stotter v. Univ. of Tex. at San Antonio, 508 F.3d 812, 820 (5th Cir.

2007)(quoting Pioneer, 507 U.S. at 395).        “The ordinary meaning of

‘neglect’ is to give little attention or respect’ to a matter, or,

closer   to   the   point   for   our   purposes,   ‘to   leave   undone   or

unattended to especially through carelessness.”           Pioneer, 507 U.S.

at 388 (quoting Webster’s Ninth New Collegiate Dictionary 791

(1983)(brackets omitted).         The United States Supreme Court has


     2
      Although Pioneer, supra, involved Bankruptcy Rule
9006(b)(1), the United States Supreme Court drew on a number of
legal provisions containing the “excusable neglect” standard.
See id. at 392-94. The Fifth Circuit imported Pioneer’s analysis
of “excusable neglect” into non-bankruptcy contexts, including
Rule 4(a). See Midwest Employers Cas. Co. v. Williams, 161 F.3d
877, 880 n.6 (5th Cir. 1998); see also Halicki v. Louisiana
Casino Cruises, Inc., 151 F.3d 465, 468 (5th Cir. 1998).

                                        4
further    instructed   that    a   misinterpretation        of   unambiguous

procedural rules usually goes against finding excusable neglect.

See Pioneer, 507 U.S. at 392.

     In Tuesno v. Jackson, 5:08-cv-302(DCB)(JMR), 2013 WL 685928,

at *2 (S.D. Miss. Feb. 25, 2013), this Court recognized that the

most important of the Pioneer factors is the “reason for the delay,

including whether it was within the reasonable control of the

movant.    Id., citing Lowry v. McDonnell Douglas Corp., 211 F.3d

457, 463 (8th Cir. 2000)).

     The good cause standard, on the other hand, is applicable “in

situations in which there is no fault – excusable or otherwise.”

Advisory    Committee   Notes       to        Fed.R.App.P.   4,   Subdivision

(a)(5)(A)(ii), 2002 Amendments.          In those situations, an extension

of time is necessary because of something that was entirely beyond

the control of the moving party, such as where “the Postal Service

fails to deliver a notice of appeal.”             Id.

     This Court has also recognized that “[f]iling a notice of

appeal is an easy task.”       See Tuesno, 2013 WL 685928, at *4.         In

fact, “[t]he Rule 3(c) Notice of Appeal is perhaps the simplest

instrument known to federal procedure, and Rule 3© is simple and

explicit, and easily complied with” and does not require assistance

from legal services or attorneys, as a simple letter stating an

intent to appeal is sufficient.              Id. (citing Haney v. Mizell Mem.

Hosp., 744 F.2d 1467, 1473 n.5 (11th Cir. 1984)(internal quotations


                                         5
omitted)).

     McKnight has failed to show how his weekly access to the law

library impeded his ability to timely file a notice of appeal.

Therefore, the Petitioner has clearly failed to state a basis upon

which this Court can properly extend the time for filing an appeal

under Rule 4 of the Federal Rules of Appellate Procedure because he

cannot show the required excusable neglect or good cause.            See

Fed.R.App.P. 4(a)(5)(A).     Accordingly, for the reasons stated, the

Court   finds   that   the   Respondent   has   established   that   the

Petitioner’s motion for time to file an appeal in the above-

captioned cause should be denied.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Petitioner James

Douglas McKnight’s Motion for Extension of Time to File Notice of

Appeal (docket entry 34), Motion to Proceed in Forma Pauperis

(docket entry 38), and Motion for Certificate of Appealability

(docket entry 39) are DENIED.

     SO ORDERED AND ADJUDGED, this the 24th day of June, 2019.



                                       David C. Bramlette

                                       UNITED STATES DISTRICT JUDGE




                                   6
